UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. AKBANK T.A.S. Ticker: AKBNK Security ID: M0300L106 Meeting Date: MAR 21, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For For Management Provide Authorization to Sign Minutes 2 Receive Statutory Reports None None Management 3 Approve Profit and Loss Report; Approve For For Management Discharge of Board and Auditors 4 Approve Dividend Distribution For For Management 5 Authorize Issuance of Bonds and/or For For Management Commercial Papers 6 Receive Information on Charitable None None Management Donations 7 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose ALUMINUM CORPORATION OF CHINA LTD. TEMF N-PX PE 6/30/2011 Ticker: 02600 Security ID: Y0094N109 Meeting Date: AUG 23, 2010 Meeting Type: Special Record Date:
